Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14-20, 22, 24, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US 3728187) for the same reasons as expressed in paragraph 3 of the Office action dated September 14, 2020.
It should be noted that there is no requirement for removal of the epoxy resin coated thread from the forming mandrel used to form the first pipe layer as the innermost layer therein (see claim 16 which recites that a mandrel was used in the forming of the layer and note that claims 14-16 do NOT recite removal of the thermally insulating pipe from the mandrel). The reference to Martin clearly formed an innermost wound layer from epoxy coated glass fiber for the jacket and additionally formed the jacket on the pipe 11 (which was provided with a release coating thereon to prevent adhesion of the innermost layer to the pipe 11). The reference additionally clearly defined an innermost chamber for the jacket (whether the pipe 11 is present or not) and the thermally insulating pipe formed on the pipe 11 (which is not adhered to the pipe 11 and clearly the pipe 11 acts as a mandrel for forming the insulating jacket thereon) was “configured to allow transport of a substance” as the innermost layer was impervious to moisture and formed of glass filaments and epoxy resin which was clearly capable of allowing transport of a substance (like marbles through the interior of the pipe). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-24 and 27- 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent 3516628 (machine translation provided) in view of Martin (US 3728187) and deLorean et al (US 4026747).
German Patent ‘628 is discussed at length in the previous Office actions and in particular paragraph 5 of the Office action dated October 18, 2019. The reference failed to express that a glass filament was wound to form the inner layer of the assembly on the mandrel rather than the winding of a sheet of resin and fiber reinforcement to form the inner layer. It should be noted that the inner layer in German Patent ‘628 was provided with a resin and a fiber reinforcement therein which included glass fiber however there is no express teaching of winding of the glass fiber on the mandrel (rather than supplying the epoxy resin and glass fiber reinforcement in the form of a sheet) to form the inner pipe layer. It was well known in the art at the time the invention was made to use an epoxy resin impregnated and/or coated glass yarn or thread which was filament wound onto a mandrel (in this case the pipe 11 with the release layer coated thereon is a mandrel for formation of the insulation) as expressed by Martin. Clearly to form an inner layer of an insulated pipe structure it was known to wind a thread upon a mandrel where the thread was coated with epoxy as expressed by Martin as a useful means for forming an impervious inner layer. DeLorean is cited for the same propositions as previously cited that the artisan would have understood that different material would have been useful for the inner and outer layers of the pipe as well as the buildup of any suitable number of layers to attain the desired insulated product. It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a mandrel to form an insulated pipe wherein one wound a thread impregnated with epoxy for the inner layer of the insulated pipe as suggested by Martin wherein the material used for the layers was understood to be selected from suitable pipe forming/winding materials as expressed by deLorean and wherein the number of layers of material was clearly provided with additional plies as suggested by Martin and/or deLorean in the process of making a composite insulated pipe as taught by German Patent ‘628. With respect to new claim 33, winding criss crossing layers that are at +45 and -45 degrees was notoriously well known in the art and doing so for each wound layer of the assembly would have provided one layer (say a +45 degree layer of the inner layer) with a second pipe layer which was disposed at 90 degrees to the +45 degree layer by virtue of the presence of a layer in the second pipe layer which was at -45 degrees. One skilled in the art would have provided a wound layer which was about 90 degrees different from that of a previously applied wound layer in a composite pipe.
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with any one of Hartness et al (US 6139942), Parrella (US 2018/0045341) or Schroeder et al (US 2014/0154437) for the same reasons as expressed in paragraph 6 of the Office action dated September 14, 2020.
Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive.
The applicant essentially argues that the reference to Martin failed to teach formation of an innermost layer of a pipe configured to transport a substance was not taught by Martin because the innermost layer of the article formed in Martin therein was disposed on a pipe with a release coating thereon. This has not been found to be persuasive as applicants themselves form the innermost layer on a mandrel and there is NO recitation of removal of the mandrel after its use. Additionally, as pointed out above, Martin does NOT adhere the insulated pipe formed on the pipe 11 and has an inner layer of resin impregnated fiber which is configured for transport of a substance within its broadest reasonable interpretation. 
It should additionally be noted that the applicant does NOT address the reference to German Patent ‘628 and that this reference clearly formed a pipe which was an insulated pipe with an innermost layer of fibers and epoxy resin on a mandrel. The reference never expressed that one wound (spinning) a thread and instead referred to the winding or wrapping of a sheet material about the mandrel, however winding a thread of epoxy to form a layer of an insulated pipe structure was notoriously well known as evidenced by Martin. 
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746